Carley, Presiding Judge.
Appellant-plaintiff brought suit against appellee-defendant, seeking to recover for injuries that he allegedly sustained in a vehicular collision. After a jury trial, a verdict in favor of appellee was returned. Appellant appeals from the judgment entered by the trial court on the jury’s verdict.
On cross-examination of appellant, counsel for appellee asked the following question: “Do you have any health or accident disability policies?” Before this question was ever answered, appellant made an *193immediate objection which the trial court promptly sustained. Appellant then moved for a mistrial. The denial of the motion for mistrial is the basis of appellant’s sole enumeration of error.
Decided September 13, 1991.
Albert E. Jones, for appellant.
Van Gerpen, Shigley & Hoffman, Earl J. Van Gerpen, George L. Parson, John A. Allen Associates, John A. Allen, for appellee.
The instant collision occurred prior to the effective date of OCGA § 51-12-1 (b). Accordingly, resolution is dependent upon a consideration of neither that statutory provision nor of the effect of Denton v. Con-Way Southern Express, 261 Ga. 41 (402 SE2d 269) (1991), which declared that statutory provision to be unconstitutional. Instead, appellant relies upon an application of the long-standing pre-tort reform “rule that evidence of insurance coverage is so prejudicial by nature that it should not be admitted unless it is clearly relevant. ...” Collins v. Davis, 186 Ga. App. 192, 193 (1) (366 SE2d 769) (1988). After a thorough review of the record, however, we conclude that this principle would not mandate a reversal of the judgment in the instant case. “ ‘Although the question asked by appellee’s counsel [may have been] a patent attempt to introduce inadmissible evidence, the question was never answered, and we do not believe that in the context of all the evidence presented during this [three]-day trial it so prejudiced the proceedings as to require a mistrial as a matter of law.’ [Cit.]” Carolina Cas. Ins. Co. v. Davalos, 154 Ga. App. 776, 780 (3) (269 SE2d 897) (1980), rev’d on other grounds, 246 Ga. 746 (272 SE2d 702) (1980).

Judgment affirmed.


McMurray, P. J., concurs. Beasley, J., concurs in the judgment only.